 


109 HR 3266 IH: To condition the receipt of Federal housing funds by a State or political subdivision of a State, or any agency or office thereof, on the preparation of an economic housing impact analysis regarding any new rule proposed by the State, political subdivision, agency, or office that has a significant adverse economic impact on housing construction costs or housing affordability of $50,000,000 or more, and for other other purposes.
U.S. House of Representatives
2005-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3266 
IN THE HOUSE OF REPRESENTATIVES 
 
July 13, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To condition the receipt of Federal housing funds by a State or political subdivision of a State, or any agency or office thereof, on the preparation of an economic housing impact analysis regarding any new rule proposed by the State, political subdivision, agency, or office that has a significant adverse economic impact on housing construction costs or housing affordability of $50,000,000 or more, and for other other purposes. 
 
 
1.Condition on Federal Funding 
(a)In GeneralNo Federal housing funds may be provided to a State or a political subdivision of a State, or to any agency or office thereof, unless the Secretary of Housing and Urban Development determines that the State has in effect a State law that— 
(1)requires the preparation of an economic analysis of any housing rule change proposed by the State, political subdivision, agency, or office that may have a significant adverse impact on housing construction costs or housing affordability; and 
(2)satisfies the requirements of section 2 with respect to the contents of such analysis. 
(b)Effective DateThe condition imposed by subsection (a) shall take effect one year after the date of enactment of this Act. 
2.Proposed Rule and Economic Housing Impact Analysis 
(a)ApplicabilityThe requirements of this section shall apply with respect to any proposed or final rule, unless the State or political subdivision of a State, or any agency or office thereof, promulgating the rule certifies that the proposed or final rule will not, if given force or effect as a final rule, have a significant adverse impact on housing construction cost or housing affordability. 
(b)CertificationAny State or political subdivision of a State, or any agency or office thereof, making a certification under subsection (a), shall submit to the Secretary a copy of such certification and a statement providing the factual basis for such certification. 
(c)Public Disclosure 
(1)Notice and Comment Period for Proposed Rule Required 
(A)In GeneralWhenever any State or political subdivision of a State, or any agency or office thereof, proposes a rule that will have a significant impact on housing construction costs or housing affordability, the State, political subdivision, agency, or office shall make a public announcement of the proposed rule that— 
(i)states with particularity the text of the proposed rule; and 
(ii)requests any interested persons to submit to the State, political subdivision, agency, or office any written analyses, data, view, or arguments, along with any specific alternatives to the proposed rule. 
(B)TimingThe State, political subdivision, agency, office shall provide reasonable time and opportunity for interested persons to take the actions specified under subparagraph (A)(ii) before promulgation of the proposed rule. 
(2)Notice and Comment Period for Economic Housing Impact Analysis RequiredWhenever any State or political subdivision of a State, or any agency or office thereof, proposes a rule that will have a significant adverse impact on housing construction costs or housing affordability, the State, political subdivision, agency, or office shall prepare and make available to the public for comment a copy of the economic housing impact analysis in accordance with subsection (d). 
(d)Economic Housing Impact Analysis 
(1)RequirementsEach economic housing impact analysis shall— 
(A)describe the impact of the proposed rule on housing construction costs or housing affordability; and 
(B)be made available to the public for comment at the same time as, and together with, the public announcement of the proposed rule. 
(2)Transmittal to SecretaryAny State, political subdivision, agency, or office that prepares an economic housing impact analysis shall transmit to the Secretary such analysis. 
(3)ContentsEach economic housing impact analysis required under this subsection shall contain— 
(A)a description of the reasons why action by the State, political subdivision, agency, or office is being considered; 
(B)a succinct statement of the objectives of, and legal basis for, the proposed rule; 
(C)a summary of the significant issues, analyses, and any alternatives to the proposed rule, a summary of the assessment of the State, political subdivision, agency, or office of such issues, analyses, and alternatives; 
(D)a description of and, where practicable, an estimate of the extent to which the proposed rule will impact housing construction costs or housing affordability, or an explanation of why no such estimate is available; and 
(E)an identification, to the extent practicable, of all relevant Federal or State rules which may duplicate, overlap, or conflict with the proposed rule. 
(e)Preparation of AnalysesIn complying with the provisions of subsection (d), the State, political subdivision, agency, or office may provide either a quantifiable or numerical description of the effects of a proposed rule or alternatives to the proposed rule, or more general descriptive statements if quantification is not practicable or reliable. 
(f)Development of ModelNot later than six months from the date of the enactment of this Act, the Secretary shall develop a model economic housing impact analysis under this section and shall publish such model in the Federal Register. The model analyses shall define the primary elements of an economic housing impact analysis to instruct the States or political subdivisions of the States, or any agencies or offices thereof, on how to carry out and develop the analyses required under subsection (d). 
3.DefinitionsIn this Act: 
(1)Federal Housing FundsThe term Federal housing funds means funds provided under any program administered by the Secretary of Housing and Urban Development that provides housing assistance to any State or political subdivision of a State, or to any agency or office thereof, including any public housing agency. 
(2)SecretaryThe term Secretary means the Secretary of Housing and Urban Development. 
(3)Significant Adverse ImpactThe term significant adverse impact, with respect to a rule, means that the rule, if given force or effect as a final rule, will increase housing construction costs or housing affordability for consumers by more than $50,000,000 per year. 
(4)StateThe term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any other commonwealth, possession, or territory of the United States. 
 
